DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 6/20/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but are moot based on the newly applied references. The amended limitations in the independent claims changed the scopes the claims. Please see the combination of references cited below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Provo et al. (US 20120005283) in view of Vincent (US 2015/0280959).
As per claim 1, Provo et al. (US 20120005283) teaches
creating a session token including a session identifier and a current replica field, the current replica field identifying a current node, the current node storing a first data replica and executing queries associated with the session token (fig. 1: establish synchronization sessions with mobile devices and retrieve email synchronization therefrom; fig. 4: synchronization/replication between datacenters and mobile devices or nodes; para. 25: login credential data may include userID, passwords, tokens etc.; para. 40: replicating sessions; para. 52: Services may include: web browsing and messaging such as email, voice mail, Short Message Service (SMS), and Multimedia Messaging Services (MMS). More advanced services may include: point of sale, field service and sales force automation; para. 78: contains location information for each registered mobile device and can be queried to determine the current location of a mobile device); 
capturing in a cache from a client device at the current node associated with the current replica field of the session identifier (para. 33: as sessions are established and dropped (i.e., terminated), a scheduler respectively adds and removes sources (i.e., mailboxes 34') from its scheduling queues. Sources in the scheduling queues are uniformly scheduled over polling or synchronization periods); 
receiving a request from the client for data access at a destination node, the destination node storing a second data replica, wherein the request includes the session identifier (para. 16-17: replicate synchronization sessions to one another based upon server outages. The email synchronization indicator may comprise at least one of a unique identification (ID) of a last retrieved email message, an Internet Message Access Protocol (IMAP) (or other email protocol) high water mark, and a synchronization anchor, for example; para. 28: storing the email synchronization indicators with the mobile devices between synchronization sessions, allows for relatively high availability of the email synchronization data (i.e., by replication), as well as providing a directory for locating this data; para. 76: track the location of the mobile device 100 and availability for both circuit switched and packet switched management);
transferring a subset of data records from the current node to the second data replica stored at the destination node, wherein the subset of data records is selected based on the session identifier and the set of queries (para. 15: communicate updated email synchronization indicators to the mobile wireless communications devices; para. 24: communicate updated email synchronization indicators to the mobile devices upon performing synchronization operations); 
granting access to the client to the destination node (para. 58: the connect module implements the communication protocols that are required for the mobile device to communicate with the wireless infrastructure and any host system, such as an enterprise system, that the mobile device 100 is authorized to interface with; para. 85.) 
Provo does not explicitly mention a set of queries from a client.
	Vincent teaches said limitation at para. 75: allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions; para. 105-107,322: submit workload-related queries to a selected set of peers (e.g., members of a peer group selected based on the kinds of criteria mentioned earlier), and the workload indicators may be received in response. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be executed faster and use less computer resource consumptions of transmitting data.

As per claims 2-3, Provo does not explicitly teach claims 2-3.
	Vincent teaches 
wherein the current node executes the queries in the cache to create updated data records prior to the transferring step; wherein the subset of data records comprises the updated data records (fig.55: client session request and the session metadata cache; para. 84: fig. 6, ANs/access nodes may cache metadata state pertaining to various file store objects, and may use the cached metadata to submit at least some internal I/0 requests directly to storage nodes without requiring interactions with metadata nodes; para. 98-99: a particular replica of a logical extent may be chosen as the master replica, and updates to the extent may be initiated and/or coordinated by the master replica (or the storage node where the master replica resides), e.g., by propagating the updates to the required number of replicas from the master before indicating that the corresponding update request has succeeded; para. 169: multiple extent replicas may have to be modified before the local page writes can be considered completed. In some such scenarios CM may wait, after initiating the page modifications, until enough replicas have been updated before changing the transaction record). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be executed quicker.

As per claim 4, Provo does not explicitly teach claim 4.
Vincent teaches 
sending the cache from the current node to the destination node (para. 84: fig. 6, ANs/access nodes may cache metadata state pertaining to various file store objects, and may use the cached metadata to submit at least some internal I/0 requests directly to storage nodes without requiring interactions with metadata nodes; para. 100-101; para. 104-105: the access node may maintain a cache of metadata objects regarding various file store objects. If metadata sufficient to identify a storage subsystem node that stores the appropriate set of pages corresponding to forwarded service request happens to be in cache, the access node may issue read/write requests to the storage node/destination node).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be sent to the destination and therefore executed quicker.

As per claims 5-6, Provo teaches 
wherein the destination node initiates the transferring step when accessed by the client; wherein the destination node identifies the current node based on the session token received from the client (para. 25: the login credential data may include usernames, passwords, tokens, etc.; para. 37: FIG. 6, whenever a mobile device comes into coverage (cellular, WiFi, etc.), it creates a connection and establishes a session with a synchronization proxy. The establishment of the session includes synchronizing all appropriate account configuration and synchronization data, including items such as: mailbox type (MSN, IMAP, Google, etc.); login credentials (username, password, token, etc.); sync data (U1Ds, IMAP high water mark, sync anchor, etc.); and server info (host, port, SSL, etc. Thus, a session is established includes login credentials: token etc.)
	Vincent also teaches in fig. 38: receive an I/O request (e.g., a read or a write) directed to at least a portion of a logical block LB1 of a file store object F1; Determine, based at least in part on the offset, congestion control parameters (e.g., token costs or delays) to be used for scheduling the storage operations to be performed; Schedule the storage operation(s) based on the identified congestion control parameters and provide response to requester; figs. 35A-B.
As per claims 7-8, Provo does not explicitly teach said claims.
Vincent teaches 
wherein the transferring step is delayed if there is another transfer in process; wherein the session token includes a status indicator comprising a status of the another transfer and the transferring step is executed when the status indicator identifies the another transfer as completed (para. 37, 81, 211-215: respective queues may be set up for 1/0 requests directed to different offset ranges within a logical block or file store object. Each such queue may have an associated delay interval before any one of its queued I/0 requests is serviced, with larger delays assigned to lower-offset I/0 requests. FIG. 36 illustrates an example of the use of offset-based delays for congestion control at a storage service; para. 236: status of an operation: completed; para. 330).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be sent to the destination based on status of operations and hence avoiding data congestion.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Provo et al. (US 20120005283) in view of Vincent (US 2015/0280959) and further in view of Kleinpeter et al. (US 11204938).

As per claims 9-10, Vincent teaches at para. 332: file system directory hierarchies. Provo and Vincent do not explicitly teach said claims.
Kleinpeter teaches
wherein the current node and the destination node are hierarchal siblings sharing a common parent node and wherein data records from the current node that have been propagated to the common parent node are pulled by the destination node from the common parent node; wherein only the data records that have not been propagated to the common parent node are transferred from the current node to the destination node (fig. 14: /bar node and Foo.txt are hierarchal sibblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode - See col. 41 :43-61: using a push model where the content management system may transmit or "push" changes to the client device unilaterally; a pull model where the server sends the changes in response to a request by the client device; a long pull where the client device initiates the requests but keeps the connection open for a period of time so the content management system can push additional changes as needed while the connection is live. The client synchronization service updates the remote tree representing the server state for the content items stored by the content management system based on the modification data). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo, Vincent and Kleinpeter in order to effectively allow user queries be sent to the destination and/or replica based on the user current node/location and hence avoiding data congestion/traffic.
	
Specification, para. 2 discloses “Edge computing is a distributed computing system in which processing and data storage is provided closer to the location where the processing and data storage is used or needed. As such, the computation may be performed on distributed device nodes.”

As per claim 11, Provo et al. teaches
a client device configured to execute an application thereon and further configured to access one or more edge memory nodes in an edge computing network; an input-output interface; a processor coupled to the input-output interface wherein the processor is further coupled to a plurality of memory nodes (para. 6: fig. 1 including a plurality of geographically distributed email synchronization servers located at different datacenters/edge memory nodes; para. 16: at least one email synchronization server may comprise a plurality of geographically distributed email synchronization servers/edge memory nodes which cooperate to replicate synchronization sessions to one another based upon server outages; para. 86; fig. 4: datacenters where data are synchronized by replication – See para. 28, 40); 
each of the memory nodes having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a query, from the client device, at a current edge node of the edge computing network, wherein the query includes a session token, wherein the current edge node stores a first data replica; processing the query by the current edge node, producing a processed query (fig. 1 including a plurality of geographically distributed email synchronization servers located at different datacenters, establish synchronization sessions with mobile devices and retrieve email synchronization therefrom; fig. 4: synchronization/replication between datacenters and mobile devices or nodes; para. 16-17: replicate synchronization sessions to one another based upon server outages. The email synchronization indicator may comprise at least one of a unique identification (ID) of a last retrieved email message, an Internet Message Access Protocol (IMAP) (or other email protocol) high water mark, and a synchronization anchor, for example; para. 25: login credential data may include userID, passwords, tokens etc.; para. 28: storing the email synchronization indicators with the mobile devices between synchronization sessions, allows for relatively high availability of the email synchronization data (i.e., by replication), as well as providing a directory for locating this data; para. 40: replicating sessions; para. 52: services may include: web browsing and messaging such as email, voice mail, Short Message Service (SMS), and Multimedia Messaging Services (MMS). More advanced services may include: point of sale, field service and sales force automation; para. 76-78: track the location of the mobile device and availability for both circuit switched and packet switched management);
returning the processed query to the client device: capturing the query in a cache at the current edge node; receiving a transfer request at the current edge node from a destination edge node of the edge computing network, the destination edge node storing a second data replica; executing the query at the current edge node to create an updated data set, wherein the executing the query is responsive to the receiving the transfer request; transferring the updated data set to the destination edge node to update the second data replica, wherein the transferring and the updated data set is responsive to the receiving the transfer request (para. 15: communicate updated email synchronization indicators to the mobile wireless communications devices; para. 24: communicate updated email synchronization indicators to the mobile devices upon performing synchronization operations; para. 33: as sessions are established and dropped (i.e., terminated), a scheduler respectively adds and removes sources (i.e., mailboxes) from its scheduling queues. Sources in the scheduling queues are uniformly scheduled over polling or synchronization periods; para. 37: FIG. 6, whenever a mobile device comes into coverage (cellular, WiFi, etc.), it creates a connection and establishes a session with a synchronization proxy. The establishment of the session includes synchronizing all appropriate account configuration and synchronization data.) 
Provo does not explicitly teach transferring the cache.
Vincent teaches 
transferring the cache and the updated data set to the destination edge node (fig.55: client session request the session metadata cache; para. 84: fig. 6, ANs/access nodes may cache metadata state pertaining to various file store objects, and may use the cached metadata to submit at least some internal I/0 requests directly to storage nodes without requiring interactions with metadata nodes; para. 75: allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions; para. 105-107,322: submit workload-related queries to a selected set of peers (e.g., members of a peer group selected based on the kinds of criteria mentioned earlier), and the workload indicators may be received in response. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be executed faster and use less computer resource consumptions of transmitting data.
Provo and Vincent do not explicitly forming a hierarchal arrangement, the hierarchal arrangement including a parent node and two or more sibling nodes, wherein a subset of the memory nodes comprise the edge memory nodes.
Kleinpeter teaches in fig. 14: /bar node and Foo.txt are hierarchal siblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode - See col. 41:43-61: using a push model where the content management system may transmit or "push" changes to the client device unilaterally; a pull model where the server sends the changes in response to a request by the client device; a long pull where the client device initiates the requests but keeps the connection open for a period of time so the content management system can push additional changes as needed while the connection is live. The client synchronization service updates the remote tree representing the server state for the content items stored by the content management system based on the modification data). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo, Vincent and Kleinpeter in order to effectively allow user queries be sent to the destination and/or replica based on the user current node/location and hence avoiding data congestion/traffic.

As per claim 12, Provo et al. teaches
wherein the query is a write request comprising a new data object from the client device and wherein the operations further comprise pushing a new data object from to the parent node the current edge node (para. 32-34: incoming client commands are translated and dispatched, pushes them to the mobile devices; para. 86: facilitate data exchange between the host system and the mobile device, push information to a mobile device at any time.)

As per claim 13, Provo et al. teaches
wherein the current edge node processes a plurality of queries by the client device and wherein the transferring step is effectuated by transferring only the updated data set to the destination edge node that does not include the new data object (para. 19: determining changes to the mailboxes and synchronizing respective email messages between the mobile wireless communications devices and the at least one email server during the synchronization sessions at the at least one email synchronization server based upon the retrieved email synchronization indicators; para. 24: communicate updated email synchronization indicators to the mobile devices upon performing synchronization operations; para. 27, 94).  

As per claim 14, Provo does not explicitly teach said claims.
Vincent teaches 
wherein the transferring the cache and the updated data set is delayed if the session token includes a status indicating that a transfer is in process (para. 37, 81, 211-215: respective queues may be set up for 1/0 requests directed to different offset ranges within a logical block or file store object. Each such queue may have an associated delay interval before any one of its queued I/0 requests is serviced, with larger delays assigned to lower-offset I/0 requests. FIG. 36 illustrates an example of the use of offset-based delays for congestion control at a storage service; para. 236: status of an operation: completed; para. 330).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Provo and Vincent in order to effectively allow user queries be sent to the destination based on status of operations and hence avoiding data congestion. 
Claims 15-18 claim similar subject matter as of claims 1 and 7-11 and are rejected based on the same ground of rejection as cited above.
As per claim 19, Provo et al. teaches
reading, by the destination node, the status field of the session token; and responsive to the status field indicating a process of switching to another data replica of another node, suspending the transfer further updated records to the second destination node (fig. 4: synchronizing/replicating updated records between datacenters and user mobile devices; para. 40-41, 45: synchronization session information may be logged to help locate which synchronization proxies have performed synchronization for a given mobile device or mailbox to allow for trouble shooting performance issues; para. 75-78: the MSC/mobile switching center is responsible for a group of location areas and stores the data of the mobile devices currently in its area of responsibility in the VLR/visitor location registry. Further, the VLR also contains information on mobile devices that are visiting other networks. The information in the VLR includes part of the permanent mobile device data transmitted from the HLR to the VLR for faster access. By moving additional information from a remote HLR node to the VLR, the amount of traffic between these nodes can be reduced so that voice and data services can be provided with faster response times and at the same time requiring less use of computing resources. Thus, once the use mobile device is at a new location, the VLR node is updated with additional information from a HLR prior to the user mobile device communicates information with a second destination node).  

As per claim 20, Provo et al. teaches
wherein the receiving the query at the destination node from the client device comprises receiving the session token having a current replica data field, the current replica data field identifying the current node (para. 25: the login credential data may include usernames, passwords, tokens etc.; para. 28: by storing the email synchronization indicators with the mobile devices between synchronization sessions, rather than with the email synchronization server(s), the email synchronization servers no longer need to include durable storage (e.g., databases) for this information. This also allows for relatively high availability of the email synchronization data (i.e., by replication), as well as providing a directory for locating this data; para. 43: Carrier and ISP configuration may be duplicated across email synchronization servers 40' through one or more methods such as database replication, nightly synchronizations or administrative scripts/consoles. The method of replication will depend on the consistency requirements of the data; para. 78: for all mobile devices registered with a specific network, permanent configuration data such as a user profile is stored in the HLR/home location register. The HLR also contains location information for each registered mobile device and can be queried to determine the current location of a mobile device. The MSC is responsible for a group of location areas and stores the data of the mobile devices currently in its area of responsibility in the VLR. Further, the VLR also contains information on mobile devices that are visiting other networks. The information in the VLR includes part of the permanent mobile device data transmitted from the HLR to the VLR for faster access).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lei et al. (US 20060026286) teaches at para. 7-10: access control token, user request and user’s session, session metadata, user ID, session ID, session expiration etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        9/3/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163